
	
		II
		112th CONGRESS
		1st Session
		S. 1552
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2011
			Mr. Crapo (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide an
		  exception to that Act for actions carried out against grizzly bears in
		  self-defense, defense of others, or a reasonable belief of imminent danger.
		  
	
	
		1.Exception to Endangered
			 Species Act of 1973 for self-defense, defense of others, or reasonable belief
			 of imminent danger regarding grizzly bearsSection 10 of the Endangered Species Act of
			 1973 (16 U.S.C. 1539) is amended by adding at the end the following:
			
				(k)Self-Defense,
				defense of others, or reasonable belief of imminent danger regarding grizzly
				bearsNotwithstanding any other provision of law (including
				regulations), the provisions of this Act shall not apply with respect to the
				taking of any grizzly bear by an individual who demonstrates to the Secretary
				by a preponderance of the evidence that the individual carried out the taking
				as a result of—
					(1)self-defense;
					(2)defense of
				another individual; or
					(3)a reasonable
				belief of imminent danger posed by the grizzly bear to any
				individual.
					.
		
